

 Exhibit 10.3
ubs logo [ubslogo.jpg]
UBS
UBS Bank USA
C/o UBS Financial Services Inc.
1000 Harbor Blvd./7th Floor
Weehawken, NJ 07086



 
January 8, 2010
 
OFFICIAL PAYMENTS CORPORATION
ATTN:  JOHN GUSZAK
10780 PARKRIDGE BLVD
SUITE 400
RESTON VA 20191-4370
Account Number:                                          5V67558
Approved Facility Amount:                         $15,023,000.00

We are pleased to inform you that your application for a UBS Premier Variable
Credit Line has been approved.
 
Here are some important terms that apply to your Credit Line*:
 
Loan Term:
 
Payable on demand
 
Frequency of Interest Payments:
 
Monthly**
 
Minimum Initial Draw Amount:
  $ 25,001  
Access Available Credit Via:
 
Credit Line checks or electronic disbursement***
 

 
If you did not request checks for your Credit Line during the application
process, or if you want to arrange an electronic disbursement, please contact
your Financial Advisor.  Your Financial Advisor can also assist you with any
questions about your Credit Line.
 
Thank you for your business.
 
Sincerely,
 
/s/ Steven M. Stewart
 
Steven M. Stewart
Senior Vice President
UBS Bank USA
 
Note:  Loans made through a Credit Line are extended solely at the discretion of
UBS Bank USA under the terms of the Credit Line Agreement (“Agreement”).  This
is not a committed loan facility and UBS Bank USA is not obligated to you or any
third party to satisfy your borrowing requests.  Credit Line loan funds cannot
be used to purchase, trade or carry securities; to repay an outstanding loan
that was used to purchase, trade or carry securities; or to pay off a loan that
you may have with an affiliate of UBS Bank USA.
 
* Loans extended by UBS Bank USA under your Credit Line are governed by the
terms and conditions set forth in your Credit Line Agreement.
 
** Unless other payment arrangements are made, your monthly interest payment
will be added to the outstanding principal of your Credit Line provided the Bank
determines there is sufficient collateral, the loan balance does not exceed your
approved facility amount and all other requirements under the Agreement are met.
 
***Changes in the value of the collateral supporting a Credit Line, as well as
other factors described in the Credit Line Agreement, may limit your ability to
access funds from your Credit Line.


 
 
 

--------------------------------------------------------------------------------

 
 
 

 
UBS Bank USA
 
ubs logo [ubslogo.jpg]UBS
Variable Credit Line Account Number: (if applicable)
5V
   
 67558
 
 CP
Fixed Credit Line Account Number: (if applicable)
 
5F
           
SS# / TIN
       
Credit Line Agreement
 
Internal Use Only

 
Borrower Agreement


BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:


A
 
The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.
     
B
 
THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL
PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT
ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES
THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE
BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION,
TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS
OCCURRED.
     
C
 
UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND
APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.
     
D
 
THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT DECLINE
BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY REQUIRE
THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF THE
BORROWER’S LOAN AND/OR SELL THE BORROWER’S SECURITIES. ANY REQUIRED LIQUIDATIONS
MAY INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES.
     
E
 
Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.
     
F
 
Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.
     
G
 
Subject to any applicable financial privacy laws and regulations, data regarding
the Borrower and the Borrower’s securities accounts may be shared with UBS Bank
USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial

 
 
 

--------------------------------------------------------------------------------

 
 

    data with non-affiliates of UBS Bank USA as is necessary or advisable to
effect, administer or enforce, or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.      
H
 
The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a
credit report or other credit references concerning the Borrower (including
making verbal or written inquiries concerning credit history) or to otherwise
verify or update credit information given to UBS Bank USA at any time. The
Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Bank USA to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.
     
I
 
UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.
     
J
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering.  The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.
     
K
 
UBS Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.
     
L
 
The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc., (i) in addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.
     
M
 
UBS Bank USA may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
 
DATE:  12/08/2009



Name of Borrower:  Official Payments Corporation



     
By:
 /s/ Ronald W. Johnston 
 
Title:  Chief Financial Officer/CFO
 
 
 
 (Signature of Authorized Signatory of Borrower) *Ronald Johnston
 
 
 
 (Title of Authorized Signatory of Borrower)
 
 
               
By:
 /s/ Ronald Rossetti
 
Title:  Chief Executive Officer/CEO
 
 (Signature of Authorized Signatory of Borrower) *Ronald Rossetti
 
 
 
 (Title of Authorized Signatory of Borrower)
 
 
 
       
The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).



HB Rev 05/09 HB LOAD SPEDOC UX E HB V102
Ó2009 UBS Bank USA. All rights reserved.
   Sign and date the application on page 05





 
 
 

--------------------------------------------------------------------------------

 
 
Credit Line Agreement - Demand Facility
 
THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.
 
1)  
Definitions

 
·  
“Advance” means any Fixed Rate Advance or Variable Rate Advance made by the Bank
pursuant to this Agreement.

 
·  
“Advance Advice” means a written or electronic notice by the Bank, sent to the
Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or any
other party designated by the Borrower to receive the notice, confirming that a
requested Advance will be a Fixed Rate Advance and specifying the amount, fixed
rate of interest and Interest Period for the Fixed Rate Advance.

 
·  
“Application” means the Credit Line Account Application and Agreement that the
Borrower has completed and submitted to the Bank and into which this Agreement
is incorporated by reference.

 
·  
“Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

 
·  
“Breakage Costs” and “Breakage Fee” have the meanings specified in Section 6(b).

 
·  
“Business Day” means a day on which both of the Bank and UBS Financial Services
Inc. are open for business. For notices and determinations of LIBOR, Business
Day must also be a day for trading by and between banks in U.S. dollar deposits
in the London interbank market.

 
·  
“Collateral” has the meaning specified in Section 8(a).

 
·  
“Collateral Account” means, individually and collectively, each account of the
Borrower or Pledgor at UBS Financial Services Inc. or UBS International Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower’s or Pledgor’s UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.

 
·  
“Credit Line” has the meaning specified in Section 2(a).

 
·  
“Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.

 
·  
“Credit Line Obligations” means, at any time of determination, the aggregate of
the outstanding principal amounts of all Advances, together with all accrued but
unpaid interest on the outstanding principal amounts, any and all fees or other
charges payable in connection with the Advances and any costs of collection
(including reasonable attorneys’ fees) and other amounts payable by the Borrower
under this Agreement, and any and all other present or future obligations of the
Borrower and the other respective Loan Parties under this Agreement and the
related agreements, whether absolute or contingent, whether or not due or
mature.

 
 
 

--------------------------------------------------------------------------------

 
 
·  
“Event” means any of the events listed in Section 10.

 
·  
“Fixed Rate Advance” means any advance made under the Credit Line that accrues
interest at a fixed rate.

 
·  
“Guarantor” means any party who guaranties the payment and performance of the
Credit Line Obligations.

 
·  
“Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees to
guaranty payment of the Credit Line Obligations.

 
·  
“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.

 
·  
“Joint Borrower” has the meaning specified in Section 7(a).

 
·  
“LIBOR” means, as of any date of determination for Variable Rate Advances, the
prevailing London Interbank Offered Rate for deposits in U.S. dollars having a
maturity of 30 days as published in The Wall Street Journal “Money Rates” Table
on the date of the Advance.

 
If the rate ceases to be regularly published by The Wall Street Journal, LIBOR
will be determined by the Bank in its sole and absolute discretion. For any day
that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day.
 
·  
“Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

 
·  
“Person” means any natural person, company, corporation, firm, partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.

 
·  
“Pledgor” means each Person who pledges to the Bank any Collateral to secure the
Credit Line Obligations (or to secure the obligations of any Guarantor with
respect to the guaranty of the Credit Line Obligations). Pledgors will include
(i) each Borrower who pledges Collateral to secure the Credit Line Obligations,
(ii) each Guarantor who has pledged collateral to secure the Credit Line
Obligations or its obligations under a Guaranty Agreement, (iii) any spouse of a
Borrower who executes a spouse’s pledge and consent agreement with respect to a
jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held collateral account, and (v) any other Person who executes a pledge
agreement with respect to the Credit Line.

 
·  
“Premier Credit Line” means any Credit Line with an Approved Amount equal to or
greater than $100,000.

 
·  
“Prime Credit Line” means any Credit Line with an Approved Amount less than
$100,000.

 
·  
“Prime Rate” means the floating “Prime Rate” as published in The Wall Street
Journal “Money Rates” Table from time to time. The Prime Rate will change as and
when the Prime Rate as published in The Wall Street Journal changes. In the
event that The Wall Street Journal does not publish a Prime Rate, the Prime Rate
will be the rate as determined by the Bank in its sole and absolute discretion.

 
·  
“Securities Intermediary” has the meaning specified in Section 9.

 
·  
“UBS Bank USA Fixed Funding Rate” means, as of any date of determination for
Fixed Rate Advances, an internally computed rate established from time-to-time
by the Bank, in its sole discretion, based upon the

 
 
 

--------------------------------------------------------------------------------

 
 
  
LIBOR swap curve for a corresponding period as well as the Bank’s assessment of
other lending rates charged in the financial markets.
 

·  
“UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.

 
·  
“UBS-I” means UBS International Inc. and its successors.

 
·  
“Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.”

 
2)  
Establishment of Credit Line; Termination

 
a)  
Upon the effectiveness of this Agreement, the Bank establishes an UNCOMMITTED,
DEMAND revolving line of credit (the “Credit Line”) in an amount up to the
Approved Amount. The Bank may, from time to time upon request of the Borrower,
without obligation and in its sole and absolute discretion, authorize and make
one or more Advances to the Borrower. The Borrower acknowledges that the Bank
has no obligation to make any Advances to the Borrower. The Bank may carry each
Variable Rate Advance in a Variable Rate Account and may carry each Fixed Rate
Advance in a Fixed Rate Account, but all Advances will constitute extensions of
credit pursuant to a single Credit Line. The Approved Amount will be determined,
and may be adjusted from time to time, by the Bank in its sole and absolute
discretion.

 
b)  
THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK
MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE
AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED
RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

 
c)  
UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION, AND
APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK.
THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH
TIME IT REQUESTS AN ADVANCE.

 
d)  
Prior to the first Advance under the Credit Line, the Borrower must sign and
deliver to the Bank a Federal Reserve Form U-1 and all other documentation as
the Bank may require. The Borrower acknowledges that neither the Bank nor any of
its affiliates has advised the Borrower in any manner regarding the purposes for
which the Credit Line will be used.

 
e)  
The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower:
(i) whether or not a consumer or other credit report was requested; and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.

 
f)  
The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.

 
g)  
Following each month in which there is activity in the Borrower’s Credit Line
Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 
h)  
Each of the Loan Parties understands and agrees that the Bank may, at any time,
in its sole and absolute discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the

 
 
 

--------------------------------------------------------------------------------

 
 
  
event the Bank terminates and cancels the Credit Line the Credit Line
Obligations shall be immediately due and payable in full. If the Credit Line
Obligations are not paid in full, the Bank shall have the right, at its option,
to exercise any or all of its remedies described in Section 10 of this
Agreement.

 
3)  
Terms of Advances

 
a)  
Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to promptly provide all documents, financial or other information in connection
with any Advance as the Bank may request. Advances will be made by wire transfer
of funds to an account as specified in writing by the Borrower or by any other
method agreed upon by the Bank and the Borrower. The Borrower acknowledges and
agrees that the Bank will not make any Advance to the Borrower unless the
collateral maintenance requirements that are established by the Bank in its sole
and absolute discretion have been satisfied.

 
b)  
Each Advance made under a Premier Credit Line will be a Variable Rate Advance
unless otherwise designated as a Fixed Rate Advance in an Advance Advice sent by
the Bank to the Borrower. The Bank will not designate any Advance as a Fixed
Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

 
c)  
Each Advance made under a Prime Credit Line will be a Variable Advance.

 
d)  
Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be in an
amount of at least $100,000; and (ii) all Variable Rate Advances taken by wire
transfer must be in an amount of at least $2,500.  If the Borrower is a natural
person, the initial Variable Rate Advance under the Credit Line must be in an
amount equal to at least $25,001 (the “Initial Advance Requirement”). If the
initial Advance requested by the Borrower is made in the form of a check drawn
on the Credit Line that does not satisfy the Initial Advance Requirement, then,
in addition to and not in limitation of the Bank’s rights, remedies, powers or
privileges under this Agreement or applicable law, the Bank may, in its sole and
absolute discretion:

 
(i)  
pay the check drawn by the Borrower if, prior to paying that check, the Bank
makes another Advance to the Borrower, which Advance shall be in an amount not
less than $25,001; or

 
(ii)  
pay the check drawn by the Borrower; or

 
(iii)  
decline to pay (bounce) the check.

 
If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).
 
4)  
Interest

 
a)  
Each Fixed Rate Advance will bear interest at a fixed rate and for the Interest
Period each as specified in the related Advance Advice. The rate of interest
payable on each Fixed Rate Advance will be determined by adding a percentage
rate to the UBS Bank USA Fixed Funding Rate, as of the date that the fixed rate
is determined.

 
b)  
Each Variable Rate Advance under a Premier Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Premier Credit Lines, the rate
of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved

 
 
 

--------------------------------------------------------------------------------

 
 
 
Amount crosses one of the thresholds that is indicated on Schedule I (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

 
c)  
Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to the Prime Rate, adjusted daily, plus the percentage rate
that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

 
5)  
Payments

 
a)  
Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if not
earlier demanded by the Bank, on the last day of the applicable Interest Period.
Any Fixed Rate Advance as to which the Bank has not made a demand for payment
and that is not paid in full or renewed, which renewal is in the sole and
absolute discretion of the Bank, (pursuant to procedures as may be established
by the Bank) as another Fixed Rate Advance on or before the last day of its
Interest Period, will be automatically renewed on that date as a U.S. dollar
denominated, Variable Rate Advance in an amount (based, in the case of any
conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

 
b)  
Each Variable Rate Advance will be due and payable ON DEMAND.

 
c)  
The Borrower promises to pay the outstanding principal amount of each Advance,
together with all accrued but unpaid interest on each Advance, any and all fees
or other charges payable in connection with each Advance, on the date the
principal amount becomes due (whether by reason of demand, the occurrence of a
stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full.  All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

 
(i)  
for Fixed Rate Advances - on the last day of the Interest Period (or if the
Interest Period is longer than three months, on the last day of each three month
period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and

 
(ii)  
for Variable Rate Advances - on the twenty-second day of each month other than
December, and on the thirty-first day of December, and on each date that all or
any portion of the principal amount of the Variable Rate Advance becomes due or
is paid.

 
To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.
 
d)  
All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.

 
 
 

--------------------------------------------------------------------------------

 
 
e)  
All payments must be made to the Bank free and clear of any and all present and
future taxes (including withholding taxes), levies, imposts, duties, deductions,
fees, liabilities and similar charges other than those imposed on the overall
net income of the Bank. If so requested by the Bank, the Borrower will deliver
to the Bank the original or a certified copy of each receipt evidencing payment
of any taxes or, if no taxes are payable in respect of any payment under this
Agreement, a certificate from each appropriate taxing authority, or an opinion
of counsel in form and substance and from counsel acceptable to the Bank in its
sole and absolute discretion, in either case stating that the payment is exempt
from or not subject to taxes. If any taxes or other charges are required to be
withheld or deducted from any amount payable by the Borrower under this
Agreement, the amount payable will be increased to the amount which, after
deduction from the increased amount of all taxes and other charges required to
be withheld or deducted from the amount payable, will yield to the Bank the
amount stated to be payable under this Agreement. If any of the taxes or charges
are paid by the Bank, the Borrower will reimburse the Bank on demand for the
payments, together with all interest and penalties that may be imposed by any
governmental agency. None of the Bank, UBS Financial Services Inc., UBS-I or
their respective employees has provided or will provide legal advice to the
Borrower or any Loan Party regarding compliance with (or the implications of the
Credit Line and the related guaranties and pledges under) the laws (including
tax laws) of the jurisdiction of the Borrower or any Loan Party or any other
jurisdiction. The Borrower and each Loan Party are and shall be solely
responsible for, and the Bank shall have no responsibility for, the compliance
by the Loan Parties with any and all reporting and other requirements arising
under any applicable laws.

 
f)  
In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

 
6)  
Prepayments; Breakage Charges

 
a)  
The Borrower may repay any Variable Rate Advance at any time, in whole or in
part, without penalty.

 
b)  
The Borrower may repay any Fixed Rate Advance, in whole. The Borrower may not
repay any Fixed Rate Advance in part. The Borrower agrees to reimburse the Bank,
immediately upon demand, for any loss or cost (“Breakage Costs”) that the Bank
notifies the Borrower has been incurred by the Bank as a result of (i) any
payment of the principal of a Fixed Rate Advance before the expiration of the
Interest Period for the Fixed Rate Advance (whether voluntarily, as a result of
acceleration, demand or otherwise), or (ii) the Customer’s failure to take any
Fixed Rate Advance on the date agreed upon, including any loss or cost
(including loss of profit or margin) connected with the Bank’s re-employment of
the amount so prepaid or of those funds acquired by the Bank to fund the Advance
not taken on the agreed upon date.

 
Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing UBS Bank USA Fixed Funding
Rate and multiplying the differential by the sum of the outstanding principal
amount of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance
not taken by the Borrower) multiplied by the actual number of days remaining in
the Interest Period for the Fixed Rate Advance (based upon a 360-day year). The
Borrower also agrees to promptly pay to the Bank an administrative fee
(“Breakage Fee”) in connection with any permitted or required prepayment. The
Breakage Fee will be calculated by multiplying the outstanding principal amount
of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not
taken by the Borrower) by two basis points (0.02%) (with a minimum Breakage Fee
of $100.00). Any written notice from the Bank as to the amount of the loss or
cost will be conclusive absent manifest error.
 
7)  
Joint Credit Line Account Agreement; Suspension and Cancellation

 
a)  
If more than one Person is signing this Agreement as the “Borrower”, each party
(a “Joint Borrower”) will be jointly and severally liable for the Credit Line
Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit

 
 
 

--------------------------------------------------------------------------------

 
 
 
Line, and unless otherwise agreed by the Bank in writing, the Bank may rely on,
and each Joint Borrower will be responsible for, requests for Advances,
directions, instructions and other information provided to the Bank by any Joint
Borrower.

 
b)  
Any Joint Borrower may request the Bank to suspend or cancel the Credit Line by
sending the Bank a written notice of the request addressed to the Bank at the
address shown on the Borrower’s periodic Credit Line Account statements. Any
notice will become effective three Business Days after the date that the Bank
receives it, and each Joint Borrower will continue to be responsible for paying:
(i) the Credit Line Obligations as of the effective date of the notice, and
(ii) all Advances that any Joint Borrower has requested but that have not yet
become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

 
c)  
All Credit Line Obligations will become immediately due and payable in full as
of the effective date of any suspension or cancellation of the Credit Line. The
borrower will be responsible for the payment of all charges incurred on the
Advances after the effective date. The Bank will not release any Loan Party from
any of the obligations under this Agreement or any related agreement until the
Credit Line Obligations have been paid in full and this Agreement has been
terminated.

 
8)  
Collateral; Grant of Security Interest; Set-off

 
a)  
To secure payment or performance of the Credit Line Obligations, the Borrower
assigns, transfers and pledges to the Bank, and grants to the Bank a first
priority lien and security interest in the following assets and rights of the
Borrower, wherever located and whether owned now or acquired or arising in the
future: (i) each Collateral Account; (ii) any and all money, credit balances,
certificated and uncertificated securities, security entitlements, commodity
contracts, certificates of deposit, instruments, documents, partnership
interests, general intangibles, financial assets and other investment property
now or in the future credited to or carried, held or maintained in any
Collateral Account; (iii) any and all over-the-counter options, futures, foreign
exchange, swap or similar contracts between the Borrower and either UBS
Financial Services Inc. or any of its affiliates; (iv) any and all accounts of
the Borrower at the Bank or any of its affiliates; (v) any and all supporting
obligations and other rights ancillary or attributable to, or arising in any way
in connection with, any of the foregoing; and (vi) any and all interest,
dividends, distributions and other proceeds of any of the foregoing, including
proceeds of proceeds (collectively, the “Collateral”).

 
b)  
The Borrower and if applicable, any Pledgor on the Collateral Account, will take
all actions reasonably requested by the Bank to evidence, maintain and perfect
the Bank’s first priority security interest in, and to enable the Bank to obtain
control over, the Collateral and any additional collateral pledged by the
Pledgors, including but not limited to making, executing, recording and
delivering to the Bank (and authorizes the Bank to file, without the signature
of the Borrower and any Pledgor where permitted by applicable law) financing
statements and amendments thereto, control agreements, notices, assignments,
listings, powers, consents and other documents regarding the Collateral and the
Bank’s security interest in the Collateral in such jurisdiction and in a form as
the Bank reasonably may require.  Each Loan Party irrevocably authorizes and
appoints each of the Bank and UBS Financial Services Inc., as collateral agent,
to act as their agent and attorney-in-fact to file any documents or to execute
any documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.

 
c)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees to maintain in a Collateral Account, at all times, Collateral having an
aggregate lending value as specified by the Bank from time to time.

 
d)  
The Bank’s sole duty for the custody, safe keeping and physical preservation of
any Collateral in its possession will be to deal with the Collateral in the same
manner as the Bank deals with similar property for its own account. The Borrower
(and, if applicable, any other Pledgor on the Collateral Account) agrees that
the Bank will have no responsibility to act on any notice of corporate actions
or events provided to holders of securities or other investment property
included in the Collateral. The Borrower (and, if

 
 
 

--------------------------------------------------------------------------------

 
 
 
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

 
e)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that all principal, interest, dividends, distributions, premiums or other
income and other payments received by the Bank or credited to the Collateral
Account in respect of any Collateral may be held by the Bank as additional
Collateral or applied by the Bank to the Credit Line Obligations. The Bank may
create a security interest in any of the Collateral and may, at any time and at
its option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank.

 
f)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that if a Collateral Account has margin features, the margin features
will be removed by UBS Financial Services Inc. or UBS International Inc., as
applicable, so long as there is no outstanding margin debit in the Collateral
Account.

 
g)  
If the Collateral Account permits cash withdrawals in the form of check writing,
access card charges, bill payment and/or electronic funds transfer services (for
example, Resource Management Account®, Business Services Account BSA®, certain
Basic Investment Accounts and certain accounts enrolled in UBS Financial
Services Inc. Investment Consulting Services programs), the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the
“Withdrawal Limit” for the Collateral Account, as described in the documentation
governing the account will be reduced on an ongoing basis so that the aggregate
lending value of the Collateral remaining in the Collateral Account following
the withdrawal may not be less than the amount required pursuant to
Section 8(c).

 
h)  
In addition to the Bank’s security interest, the Borrower (and, if applicable,
any other Pledgor on the Collateral Account) agrees that the Bank will at all
times have a right to set off any or all of the Credit Line Obligations at or
after the time at which they become due, whether upon demand, at a stated
maturity date, by acceleration or otherwise, against all securities, cash,
deposits or other property in the possession of or at any time in any account
maintained with the Bank or any of its affiliates by or for the benefit of the
Borrower, whether carried individually or jointly with others. This right is in
addition to, and not in limitation of, any right the Bank may have at law or
otherwise.

 
i)  
The Bank reserves the right to disapprove any Collateral and to require the
Borrower at any time to deposit into the Borrower’s Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account.

 
9)  
Control

 
For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:
 
a)  
The Securities Intermediary will comply with entitlement orders originated by
the Bank regarding any Collateral Account without further consent from the
Borrower or any Pledgor. The Securities Intermediary will treat all assets
credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 
 
 

--------------------------------------------------------------------------------

 
 
b)  
In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

 
10)  
Remedies

 
a)  
If any of the following events (each, an “Event”) occurs:

 
(i)  
the Borrower fails to pay any amount due under this Agreement;

 
(ii)  
the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account as required by the Bank or any Guarantor
fails to maintain collateral as required by the Bank under its Guaranty
Agreement;

 
(iii)  
the Borrower or any other Loan Party breaches or fails to perform any other
covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;

 
(iv)  
the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicted or convicted of any
crime or, if not an individual, ceases to exist;

 
(v)  
any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 
(vi)  
the Borrower or any Loan Party is insolvent, unable to pay its debts as they
fall due, stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts, begins negotiations or takes any proceeding or other
step with a view to readjustment, rescheduling or deferral of all or any part of
its indebtedness, which it would or might otherwise be unable to pay when due,
or proposes or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors;

 
(vii)  
a Collateral Account (or any account in which collateral provided by a Loan
Party is maintained) or any portion thereof is terminated, attached or subjected
to a levy;

 
(viii)  
the Borrower or any Loan Party fails to provide promptly all financial and other
information as the Bank may request from time to time;

 
(ix)  
any indebtedness of the Borrower or any other Loan Party in respect of borrowed
money (including indebtedness guarantied by the Borrower or any other Loan
Party) or in respect of any swap, forward, cap, floor, collar, option or other
derivative transaction, repurchase or similar transaction or any combination of
these transactions is not paid when due, or any event or condition causes the
indebtedness to become, or permits the holder to declare the indebtedness to be,
due and payable prior to its stated maturity;

 
 
 

--------------------------------------------------------------------------------

 
 
(x)  
final judgment for the payment of money is rendered against Borrower (or any
Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;

 
(xi)  
any legal proceeding is instituted or any other event occurs or condition exists
that in the Bank’s judgment calls into question (A) the validity or binding
effect of this Agreement or any related agreement or any of the Borrower’s (or
any other Loan Party’s) obligations under this Agreement or under any related
agreement or (B) the ability of the Borrower (or any Loan Party) to perform its
obligations under this Agreement, or under any related agreement; or

 
(xii)  
the Bank otherwise deems itself or its security interest in the Collateral
insecure or the Bank believes in good faith that the prospect of payment or
other performance by any Loan Party is impaired.

 
then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.
 
b)  
Nothing contained in this Section 10 will limit the right of the Bank to demand
full or partial payment of the Credit Line Obligations, in its sole and absolute
discretion and without cause, at any time, whether or not an Event has occurred
and is continuing.

 
c)  
All rights and remedies of the Bank under this Agreement are cumulative and are
in addition to all other rights and remedies that the Bank may have at law or
equity or under any other contract or other writing for the enforcement of the
security interest herein or the collection of any amount due under this
Agreement.

 
d)  
Any non-exercise of rights, remedies and powers by the Bank under this Agreement
and the other documents delivered in connection with this Agreement shall not be
construed as a waiver of any rights, remedies and powers. The Bank fully
reserves its rights to invoke any of its rights, remedies and powers at any time
it may deem appropriate.

 
11)  
 Representations, Warranties and Covenants by the Loan Parties

 
Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:
 
a)  
Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

 
b)  
Each Loan Party: (i) if a natural Person, is of the age of majority; (ii) is
authorized to execute and deliver this Agreement and to perform its obligations
under this Agreement and any related agreement; (iii) is not an employee benefit
plan, as that term is defined by the Employee Retirement Income Security Act of

 
 
 

--------------------------------------------------------------------------------

 
 
  
1974, or an Individual Retirement Credit Line Account (and none of the
Collateral is an asset of a plan or account); and (iv) unless the Loan Party
advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;

 
c)  
Neither the Borrower nor any Pledgor on the Collateral Account has pledged or
will pledge the Collateral or grant a security interest in the Collateral to any
party other than the Bank or the Securities Intermediary, or has permitted or
will permit the Collateral to become subject to any liens or encumbrances (other
than those of the Bank and the Securities Intermediary), during the term of this
Agreement;

 
d)  
No Loan Party is in default under any material contract, judgment, decree or
order to which it is a party or by which it or its properties may be bound;

 
e)  
Each Loan Party has duly filed all tax and information returns required to be
filed and has paid all taxes, fees, assessments and other governmental charges
or levies that have become due and payable, except to the extent such taxes or
other charges are being contested in good faith and are adequately reserved
against in accordance with GAAP.

 
f)  
The Borrower and each relevant Pledgor (i) is and at all times will continue to
be the legal and beneficial owner of all assets held in or credited to any
Collateral Account or otherwise included in the Collateral, and (ii) does not
hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank.

 
The provisions of this Section 11 will survive the termination of this Agreement
or any related agreement and the repayment of the Credit Line Obligations.
 
12)  
Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

 
Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.
 
13)  
Acceptance of Application and Agreement; Applicable Law

 
THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.
 
THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT
 
 
 

--------------------------------------------------------------------------------

 
 
LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE, AND FOR PURPOSES OF THIS
AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THE
JURISDICTION OF UBS FINANCIAL SERVICES INC. AND UBS-I SHALL BE DEEMED TO BE THE
STATE OF NEW YORK.
 
14)  
Assignment

 
This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.
 
15)  
Amendment

 
This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.
 
16)  
Severability

 
If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.
 
17)  
Choice of Forum; Waiver of Jury Trial

 
a)  
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY ANY
COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD JUDICIAL
DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT COURT FOR
THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 
b)  
EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME,
AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 
 
 

--------------------------------------------------------------------------------

 
 
c)  
Any arbitration proceeding between the Borrower (or any other Loan Party) and
the Securities Intermediary, regardless of whether or not based on circumstances
related to any court proceedings between the Bank and the Borrower (or the other
Loan Party), will not provide a basis for any stay of the court proceedings.

 
d)  
Nothing in this Section 17 will be deemed to alter any agreement to arbitrate
any controversies which may arise between the Borrower (or any other Loan Party)
and UBS Financial Services Inc. or its predecessors, and any claims between the
Borrower or the Loan Party, as applicable, and UBS Financial Services Inc. or
its employees (whether or not they have acted as agents of the Bank) will be
arbitrated as provided in any agreement between the Borrower or the Loan Party,
as applicable, and UBS Financial Services Inc.

 
18)  
State Specific Provisions and Disclosures

 
a)  
For residents of Ohio:

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.
 
b)  
For residents of Oregon:

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.
 
c)  
For residents of Vermont:

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.
 
NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.
 
d)  
For residents of California:

 
(i)  
Any person, whether married, unmarried, or separated, may apply for separate
credit.

 
(ii)  
As required by law, you are notified that a negative credit report reflecting on
your credit record may be submitted to a credit reporting agency if you fail to
fulfill the terms of your credit obligations.

 
(iii)  
The Borrower will notify the Bank, within a reasonable time, of any change in
the Borrower’s name, address, or employment.

 
(iv) 
The Borrower will not attempt to obtain any Advance if the Borrower knows that
the Borrower’s credit privileges under the Credit Line have been terminated or
suspended.

 
(v)  
The Borrower will notify the Bank by telephone, telegraph, letter, or any other
reasonable means that an unauthorized use of the Credit Line has occurred or may
occur as the result of the loss or theft of a credit card or other instrument
identifying the Credit Line, within a reasonable time after the Borrower’s
discovery of the loss or theft, and will reasonably assist the Bank in
determining the facts and circumstances relating to any unauthorized use of the
Credit Line.

 
 
 

--------------------------------------------------------------------------------

 
 
19)  
Account Agreement

 
Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.
 
20)  
Notices

 
Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule I to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed Funding
Rate, as applicable
 
Aggregate Approved Amount
Spread Over LIBOR/UBS Bank
   
USA Fixed Funding Rate
  $ 100,000 to $249,999   5.00 % $ 250,000 to $499,999   3.75 % $ 500,000 to
$999,999   2.75 % $ 1,000,000 to $2,499,999   2.25 % $ 2,500,000 to $4,999,999  
2.00 %
$ 5,000,000 and $9,999,999
  1.50 %
$ 10,000,000 and over
  1.25 %



 
Schedule II to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over Prime
 
Outstanding Amount under Credit Line
Spread Over Prime
  $ 0 to $49,999   3.50 % $ 50,000 to $99,999   3.00 %

 
NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
 
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
 
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
 
The creditor can collect this debt from you without first trying to collect from
the borrower.  The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
 
This notice is not the contract that makes you liable for the debt.
 
 
AVISO PARA EL FIADOR (Spanish Translation Required By Law)
 
Se le esta pidiendo que garantice esta deuda.  Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
 
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos per tardarse en el
page o el costo de cobranza, lo cual aumenta el total de esta suma.
 
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar be
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
 
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.
 


 

 
 
 

--------------------------------------------------------------------------------

 
Re: Account Number CP-15763 (the “Account”)
 
ADDENDUM TO CREDIT LINE AGREEMENT
 
The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assets
held through the above-referenced non-discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement”), the terms of the Credit
Line Agreement supplement, but do not replace, the existing Account Agreement as
follows:  (i) the terms of the Credit Line Agreement (as amended from time to
time in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Bank as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).
 
Without limiting the generality of the foregoing, Client further understands and
agrees that:
 
(A)
If applicable, Client may continue to receive Financial Advisor Reports with
respect to the Account, as described in Section 8 of the Account Agreement, and
Client’s receipt of such reports remains subject to the provisions of Section 8
of the Account Agreement.

 
(B)
Solely with respect to disputes arising out of the extension of credit and/or
the status of Client as borrower and the Bank as lender pursuant to the Credit
Line Agreement, the choice of law provisions of Section 13 of the Credit Line
Agreement and the dispute resolution provisions of Section 17 of the Credit Line
Agreement shall govern.  With respect to any other disputes relating to the
Account, the choice of law provisions of Section 14 of the Account Agreement and
the dispute resolution provisions of Section 15 of the Account Agreement shall
continue to govern.

 
(C)
If Client elected or in the future elects to adopt Exhibit B to the Account
Agreement, the Firm may continue to exercise the limited discretion described
therein with respect to the Account.

 
(D)
If Client elected or in the future elects to adopt Exhibit C to the Account
Agreement, the terms set forth in Exhibit C shall continue to govern with
respect to the Account and any investment policy statement associated with the
Account.

 


 
 
 

--------------------------------------------------------------------------------

 

Acknowledged and agreed this   8th   day of December, 2009
 
Client’s Name:  Official Payments Corporation
 
By:
/s/ Ronald W. Johnston
 

 
Name:
Ronald W. Johnston
 

 
Title:
CFO
 

 



 
 
 

--------------------------------------------------------------------------------

 
